Citation Nr: 1606069	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  06-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee postoperative residuals. 
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran had active military service from January 1951 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2009, March 2011, January 2013, and June 2013, the Board remanded these issues for further development.  The case has been returned to the Board for appellate consideration. 

As noted in the prior remands, the Veteran withdrew his appeal of the February 2005 denial of a compensable rating for his hearing loss.  Nonetheless, the Veteran has submitted several written submissions in which he inquired into the status of his hearing loss claim.  Thus, the Board finds the issue of entitlement to a compensable rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for any appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claim for a right knee disability and entitlement to a TDIU.  

As noted above, the Board most recently remanded these matters in June 2013.  The Board instructed the RO/AMC to provide the Veteran with an opinion to determine whether his service-connected left knee disability aggravated his right knee disability.  The Board requested that the examiner provide a specific opinion regarding whether the Veteran's right knee disability was aggravated (chronically worsened) by his service-connected left knee disability.  

A new opinion was obtained in July 2013.  Unfortunately, the examiner opined that the Veteran's right knee disability was not aggravated by his service-connected left knee disability.  In reaching this conclusion, the examiner provided the following rationale:  MEDICAL LITERATURE DOES NOT SUPPORT A CAUSAL
RELATIONSHIP BETWEEN DEGENERATIVE JOINT DISEASE IN CONTRLATERAL KNEES.  Additionally, the examiner quoted findings from the October 2009 examination report.  

The Board finds that the rationale for the July 2013 opinion was wholly inadequate inasmuch as it only included a discussion of causation.  The remand specifically requested that the examiner address the issue of aggravation.  Although, the provided an opinion regarding aggravation, he did not include a detailed rationale for the conclusion reached.  Therefore, a supplemental opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claim; consideration of this matter must be deferred pending resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an examiner with qualifications at least equal to those of the examiner who conducted the May 2009 examination (i.e., a medical doctor).  The electronic claims folder must be provided to the examiner, who must indicate on the examination report that he/she reviewed these records.

The examiner must opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the service-connected left knee disability caused or aggravates the right knee disability-that is, does the left knee disability chronically worsen the right knee disability?  If the answer is yes, the examiner is asked to specify the permanent, measurable increase in severity of the right knee that is due to the service-connected left knee disability.  

The examiner is asked to provide a full explanation for any opinion rendered.

It is left to the examiner's discretion whether to reexamine the Veteran.  

2.  After completion of all of the above, readjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





